DETAILED ACTION

This office action is in response to the RCE filed 2/9/2020. Claims 1-12 have been examined and pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1, 4 and 7 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 10, 11 and 15 of U.S. Patent No. 10,938,640. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the Patent 10,938,640. A comparison of the claims are shown below:

Pending Application 16/744727
Patent No. 10,938,640
1. An information handling system comprising: a processor; a SNIC communicatively coupled to the processor; a basic input/output system configured to be the first code executed by the processor when the information 

7. (Original) A method comprising, in an information handling system including a processor, a SNIC communicatively coupled to the processor, a basic input/output system configured to be the first code executed by the processor when the information handling system is booted and configured to initialize 


2. (Original) The system of claim 1, wherein the intelligent peripheral is a smart network interface controller.
6. (Currently Amended) The system of claim 4, wherein the baseboard management controller is further configured to provide initial configuration 

10. (Currently Amended) A method of configuring an intelligent peripheral, comprising: establishing a communication channel between a baseboard management controller and the intelligent peripheral; connecting the communication channel to a management network through the baseboard management controller; and transmitting configuration information from the management network to the intelligent peripheral by the baseboard management controller. 
 
11. (Original) The method of claim 10, wherein the intelligent peripheral is a smart network interface controller, and the method further includes providing network services to a host system using the smart network interface controller.

15. (Original) The method of claim 13, further comprising providing initial configuration information to the intelligent peripheral through a BIOS configuration interface.

3. (Original) The system of claim 1, wherein the communication channel is a network controller sideband interface.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-8, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Rathore et al. (U.S. 2021/0216305 A1, hereinafter “Rathore”) in view of (Franke et al. (U.S. 2020/0252304 A1, hereinafter “Franke”) in further view of Shah et al. (U.S. 2010/0005190 A1, hereinafter “Shah”).

 	As to claim 1, Rathore discloses an information handling system comprising:
a central processing unit (CPU) the computing device 710 includes a CPU (also “processor” and “computer processor” herein) 720, which is optionally a single core, a multi core processor, or a plurality of processors for parallel processing.;
a smart network interface card (SNIC) communicatively coupled to the CPU, wherein the SNIC includes a SNIC processor suitable for executing a distinct operating system and a SNIC random access memory storing software or firmware executable by the SNIC processor (para. [0016]; discloses “The programmable IO device comprising: at least one CPU core; and a memory unit. The memory unit having instructions stored thereon which, when executed by the programmable IO device, cause the programmable IO device to perform operations “ and original claim 2 discloses “The programmable IO device of claim 1, wherein the programmable IO device comprises an intelligent server adapter (ISA) or a smart network interface card (smartNIC)”);
 	However, Rathore does not explicitly disclose a basic input/output system configured to be the first code executed by the CPU when the information handling system is booted and configured to initialize components of the
information handling system into a known state; and a management controller including a management controller network interface, distinct from the smart network interface 
receive parameters from the provisioning server for a network-based boot of the
SNIC; and communicate the parameters to the SNIC to enable the SNIC to boot from an image stored at the provisioning server.
 	In an analogous art, Franke discloses a management controller including a management controller network interface, distinct from the NIC, enabling out-of-band management of the information handling system (Figure 6 shows an embedded controller in communication with the network adapter), and further configured to: 
 	communicate information regarding the NIC to a  provisioning server (para. [0080]; discloses The internet protocol (“IP”) address of host IP address or layer 2 (“L2”) network connection parameters (e.g., media access control (“MAC”) address, local area network (“LAN”), virtual extensible LAN (“VXLAN”), etc.) of the physical host is setup that includes the NIC. This is similar to baseboard management controllers (“BMC”) connected by a network controller sideband interface (“NC-SI”) where the NIC 425 (e.g., network adapter) presents multiple MAC addresses on a single Ethernet connection, one for the NC-SI connected controller and the rest of the MAC range for the host 450.); 
 	 receive parameters from the provisioning server (para. [0069]; “remote system”) for a network-based boot of the SNIC (para. [0069]; discloses the remote system that includes “The remote management agent 570 sends network configuration commands over the network 550, which are routed via embedded switch 415 to a net-comm-module 540 which acts as an authenticated end point that can issue the configuration commands to the conf-interpreter 420.”); and 
 	communicate the parameters to the SNIC to enable the SNIC to boot from an image stored at the provisioning server (para. [0024]; discloses “ in the second boot  operation, the customer bare metal OS image is booted which at this point does not have access to the configuration of the network card, but can only send/receive packets.” And para [0078]; discloses “the OS is supplied via netboot and booted. Upon boot, the device driver 460 only has access through standard network functions of the NIC 425, however the NIC 425 via the communication module 410 suppresses any configuration changes which alter the identity on the network (MAC) or add back characteristics modified in step 6.” This citation shows that the OS supplied from an OS image via netboot to the smart NICs are used to boot the card).  
 	However, Rathore-Franke does not explicitly disclose a management controller including a management controller network interface, distinct from the SNIC, enabling out-of-band management of the information handling system.
 	In an analogous art, Shah discloses a management controller including a management controller network interface, distinct from the SNIC, enabling out-of-band management of the information handling system. (para.[0048]; discloses “facilitate use of the management port 238 to simulate network-like communication between the management controller 204 and the local host 206, the management controller 204 may be operable to designate addressing information dedicated for local management communication, which may comprise a unique MAC/IP address, which may be used by the local host 206 to exchange packets comprising management messaging and/or data with the management controller 204. The addressing information for the management controller 204 may be preset statically, and used thereafter.” This citation shows management controller separate from the network interface that facilities network communication).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rathore-Franke by incorporating the management controller as taught by Shah in order to provide pass-through communication support to facilitate local host-management traffic routing. (Shah, para. [0036])

 	As to claim 2, Rathore-Franke-Shah discloses the information handling system of Claim 1, wherein the SNIC is configured to, based on the parameters, boot from the image stored at the provisioning server and update one or more of an operating system, applications, and configuration of the SNIC (Franke, para. [0024]; discloses the NIC being boot from the customer bare metal OS image sent by the remote proxy when a cloud infrastructure management operation is performed).  

 	As to claim 4, Rathore-Franke-Shah discloses the information handling system of Claim 1, wherein the parameters include one or more boot attributes communicated to the SNIC via a Network Controller Sideband Interface associated with the SNIC (Franke, para. [0080]; discloses “The internet protocol (“IP”) address of host IP address or layer 2 (“L2”) network connection parameters (e.g., media access control (“MAC”) address, local area network (“LAN”), virtual extensible LAN (“VXLAN”), etc.) of the physical host is setup. However, this IP address is not the IP address of the bare metal machine as perceived by the user (who provided an address in its virtual network space). This is similar to baseboard management controllers (“BMC”) connected by a network controller sideband interface (“NC-SI”) where the NIC 425 (e.g., network adapter) presents multiple MAC addresses on a single Ethernet connection, one for the NC-SI connected controller and the rest of the MAC range for the host 450. It should be noted that NC-SI (“Network Controller Sideband Interface”) is an electrical interface and protocol defined by the Distributed Management Task Force (DMTF), which enables the connection of a BMC to a set of Network Interface Controller(s) in server computer systems for the purpose of de-enabling out-of-band remote manageability.”).  

 	As to claim 5, Rathore-Franke-Shah discloses the information handling system of Claim 1, wherein the management controller is further configured to establish credentials with the provisioning server for provisioning of the SNIC by associating a unique network address of the SNIC with the information handling system (Franke, para. [0090]; discloses “Network information may be received (e.g., network information indicating which virtual network a bare metal system belongs to), as in block 704. Security credentials of an agent may be received, which is permitted as acting as a host agent/proxy agent, as in block 706. A set of rules and actions may be created for all traffic to a physical function (“PF”) to be tagged or encapsulated onto a virtual network, as in block 708. The rules and actions may be sent/injected into a rule base and tunneling engine, as in block 710. A network communication module may be set/configured to restrict one or more selected functions from modifying the rules and the tunneling engine from the PP (e.g., lock down an adapter), as in block 712. One or more forwarding rules and encryption secrets may be set up/established between the host agent/proxy agent and the network communication module (in the NIC), as in block 714.” The host agent or proxy receives security credentials to associate the host and the network communication module and configuring the network communication module ).  

 	As to claim 6, Rathore-Franke-Shah discloses the information handling system of Claim 1, wherein a service module of the management controller is configured to implement a Redfish server or proxy to facilitate provisioning of the SNIC (Franke, para. [0079]; discloses “The proxy agent such as, for example, the remote management agent 570 may be responsible for configuring the NIC 425 such as, for example, setting up overlay networking.”).  

 	As to claim 8, Rathore- Franke-Shah discloses the method of Claim 7, wherein the SNIC is configured to, based on the parameters, boot from the image stored at the provisioning server and update one or more of an operating system, applications, and configuration of the SNIC (Franke, para. [0024]; discloses the NIC being boot from the customer bare metal OS image sent by the remote proxy when a cloud infrastructure management operation is performed).    

claim 10, Rathore-Franke-Shah discloses the method of Claim 7, wherein the parameters include one or more boot attributes communicated to the SNIC via a Network Controller Sideband Interface associated with the SNIC (Franke, para. [0080]; discloses “The internet protocol (“IP”) address of host IP address or layer 2 (“L2”) network connection parameters (e.g., media access control (“MAC”) address, local area network (“LAN”), virtual extensible LAN (“VXLAN”), etc.) of the physical host is setup. However, this IP address is not the IP address of the bare metal machine as perceived by the user (who provided an address in its virtual network space). This is similar to baseboard management controllers (“BMC”) connected by a network controller sideband interface (“NC-SI”) where the NIC 425 (e.g., network adapter) presents multiple MAC addresses on a single Ethernet connection, one for the NC-SI connected controller and the rest of the MAC range for the host 450. It should be noted that NC-SI (“Network Controller Sideband Interface”) is an electrical interface and protocol defined by the Distributed Management Task Force (DMTF), which enables the connection of a BMC to a set of Network Interface Controller(s) in server computer systems for the purpose of de-enabling out-of-band remote manageability.”).    

 	As to claim 11, Rathore- Franke-Shah discloses the method of Claim 7, further comprising establishing, by the management controller, credentials with the provisioning server for provisioning of the SNIC by associating a unique network address of the SNIC with the information handling system (Franke, para. [0090]; discloses “Network information may be received (e.g., network information indicating which virtual network a bare metal system belongs to), as in block 704. Security credentials of an agent may be received, which is permitted as acting as a host agent/proxy agent, as in block 706. A set of rules and actions may be created for all traffic to a physical function (“PF”) to be tagged or encapsulated onto a virtual network, as in block 708. The rules and actions may be sent/injected into a rule base and tunneling engine, as in block 710. A network communication module may be set/configured to restrict one or more selected functions from modifying the rules and the tunneling engine from the PP (e.g., lock down an adapter), as in block 712. One or more forwarding rules and encryption secrets may be set up/established between the host agent/proxy agent and the network communication module (in the NIC), as in block 714.” The host agent or proxy receives security credentials to associate the host and the network communication module and configuring the network communication module).  

 	As to claim 12, Rathore- Franke-Shah discloses the method of Claim 7, further comprising implementing, with a service module of the management controller, a Redfish server or proxy to facilitate provisioning of the SNIC (Franke, para. [0079]; discloses “The proxy agent such as, for example, the remote management agent 570 may be responsible for configuring the NIC 425 such as, for example, setting up overlay networking.”).  

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Rathore in view of Franke in view of Shah in further view of Shutt et al. (U.S. 20120180076 A1, hereinafter “Shutt”).

 	As to claims 3 and 9, Rathore-Franke-Shah discloses the information handling system of Claim 1, however Franke does not disclose the system wherein the parameters include one or more boot attributes communicated to the SNIC via a Unified Extensible Firmware Interface Human Interaction Interface associated with the SNIC.  
 	In an analogous art, Shutt discloses the system wherein the parameters include one or more boot attributes communicated to the SNIC via a Unified Extensible Firmware Interface Human Interaction Interface associated with the SNIC (para. [0034]; discloses “A UEFI system will load a UEFI driver associated with each NIC during boot time. However, a UEFI device path associated with the NIC may be unique for each server due to the variations in their individual configuration. Accordingly, each of the servers can include a DLP. A configuration program can utilize the API 204 provided by the DLP 132 to determine a UEFI device path that is specific to each server based on a platform-independent correlatable identifier associated with the NIC. “).  
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rathore- Franke-Shah by loading the correct driver during booting of the NIC card using UEFI protocol as taught by Shutt in order to help manage booting time of the NIC for each server due to the variations in their individual configuration. (see Shutt, para. [0034])

Conclusion

 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Burokas et al., (U.S. 2006/0010316 A1), discloses network booting of an operating system (O/S) on one or more client devices, such as personal computers (PC's), employing a hibernation image. Remote booting of sets of client devices is facilitated by employing virtual disk emulation and, in certain preferred embodiments, broadcasting or multicasting of data residing on a network server which is necessary to appropriately boot and configure the one or more client devices, the data including hibernation, O/S and application files.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE CHACKO whose telephone number is (571)270-3318.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOE CHACKO/Primary Examiner, Art Unit 2456